


115 HRES 740 IH: Expressing support for the designation of March 3, 2018, as World Hearing Day.
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 740
IN THE HOUSE OF REPRESENTATIVES

February 15, 2018
Mr. McKinley (for himself and Mr. Thompson of California) submitted the following resolution; which was referred to the Committee on Energy and Commerce

RESOLUTION
Expressing support for the designation of March 3, 2018, as World Hearing Day.
 
 
Whereas the sense of hearing plays a critical role in communication and personal relationships, overall health outcomes, psychological well-being, and safety; Whereas hearing loss has been tied to impaired communication, learning and academic delays, economic loss, falls, depression, isolation, and cognitive decline, and can be a symptom of an underlying treatable medical condition, including infections, tumors, otosclerosis, ototoxicity, and Ménière’s disease; 
Whereas noise-induced hearing loss is a preventable and significant, often unrecognized, health problem among United States adults, and is a growing concern with adolescents; Whereas a hearing healthcare team may include oto­lar­yn­gol­o­gists, audiologists, and hearing aid specialists;
Whereas a comprehensive hearing evaluation includes the thorough assessment, rehabilitation through use of hearing aids and other devices, and counseling by educated and trained professionals; Whereas World Hearing Day, founded by the World Health Organization, is observed annually on March 3 to raise awareness on how to prevent deafness and hearing loss and promote ear and hearing care across the world; and
Whereas the theme of World Hearing Day 2018 is Hearing the Future and focuses on hearing loss prevention awareness and promoting access for individuals with hearing loss to necessary rehabilitation services and the communication tools they require: Now, therefore, be it  That the House of Representatives— 
(1)supports the designation of World Hearing Day;  (2)recognizes the importance of the prevention of hearing loss through self-protective behaviors; and
(3)recognizes the importance of patient access to early detection and intervention by healthcare professionals in the process of identification, treatment, and rehabilitation of hearing loss.  